Name: Regulation (EU) NoÃ 1237/2010 of the European Parliament and of the Council of 15Ã December 2010 amending Council Regulation (EC) NoÃ 2187/2005 as regards the prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  technology and technical regulations
 Date Published: nan

 31.12.2010 EN Official Journal of the European Union L 348/34 REGULATION (EU) No 1237/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 December 2010 amending Council Regulation (EC) No 2187/2005 as regards the prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 2187/2005 (3) lays down specific technical measures for the conservation of fishery resources in the Baltic Sea, the Belts and the Sound, and in particular restrictions on fishing as regards certain species, mesh sizes and areas. (2) Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (4) provides for the prohibition of highgrading and for restrictions on fishing for flounder and turbot. (3) This prohibition and these restrictions are technical measures of a permanent nature which should no longer be included in the regulatory framework establishing annual fishing opportunities. From January 2011, they should therefore be incorporated into Regulation (EC) No 2187/2005. (4) The term Community used in the enacting terms of Regulation (EC) No 2187/2005 should be changed following the entry into force of the Treaty of Lisbon on 1 December 2009. (5) Regulation (EC) No 2187/2005 should therefore be amended accordingly. (6) In order to ensure the continuous application of the measures provided for in this Regulation, it should enter into force on the day following its publication in the Official Journal of the European Union, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2187/2005 is hereby amended as follows: 1. the following article is inserted: Article 15a Prohibition of highgrading Any species which is subject to a quota and which is caught during fishing operations shall be brought aboard the vessel and subsequently landed unless this would be contrary to obligations laid down in Union fisheries regulations establishing technical, control and conservation measures in particular in this Regulation, in Regulation (EC) No 2371/2002 or in Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (5). 2. the following article is inserted: Article 18a Restrictions on fishing for flounder and turbot 1. The retention on board of the following species of fish shall be prohibited where they are caught within the geographical areas and during the periods mentioned below: Species Geographical area Period Flounder (Platichthys flesus) Subdivisions 26, 27, 28 and 29 south of 59 ° 30 ² N 15 February to 15 May Subdivision 32 15 February to 31 May Turbot (Psetta maxima) Subdivisions 25, 26 and 28 south of 56 ° 50 ² N 1 June to 31 July 2. By way of derogation from paragraph 1, when fishing with trawls, Danish seines or similar gears with a mesh size equal to or greater than 105 mm or with gillnets, entangling nets or trammel nets with a mesh size equal to or greater than 100 mm, by-catches of flounder and turbot may be retained on board and landed within a limit of 10 % by live weight of the total catch retained on board and landed during the periods of prohibition referred to in paragraph 1.; 3. in Article 26(1) and (2), the noun Community, or the corresponding adjective, is replaced by the noun Union, or the corresponding adjective, and any grammatical adjustments needed as a consequence of this replacement shall be made. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 15 December 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Opinion of 15 September 2010 (not yet published in the Official Journal). (2) Position of the European Parliament of 23 November 2010 (not yet published in the Official Journal) and decision of the Council of 6 December 2010. (3) OJ L 349, 31.12.2005, p. 1. (4) OJ L 330, 16.12.2009, p. 1. (5) OJ L 343, 22.12.2009, p. 1.;